

91 HR 1602 : Eliminate Barriers to Innovation Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1602IN THE SENATE OF THE UNITED STATESApril 22, 2021 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo direct the Commodity Futures Trading Commission and the Securities and Exchange Commission to jointly establish a digital asset working group, and for other purposes.1.Short titleThis Act may be cited as the Eliminate Barriers to Innovation Act of 2021 .2.Working Group to support innovation with respect to digital assets(a)EstablishmentNot later than 90 days after the date of the enactment of this section, the Securities and Exchange Commission and the Commodity Futures Trading Commission shall jointly establish a working group (to be known as the SEC and CFTC Working Group on Digital Assets) to carry out the report required under subsection (c)(1).(b)Membership(1)In generalThe Working Group shall be composed of members appointed in accordance with paragraph (2).(2)Appointment of members(A)Representatives of commissionsThe Securities and Exchange Commission and the Commodity Futures Trading Commission shall each appoint an equal number of employees of each such Commission to serve as members of the Working Group.(B)Representatives of nongovernmental stakeholders(i)AppointmentThe Securities and Exchange Commission and the Commodity Futures Trading Commission shall each appoint an equal number of nongovernmental representatives to serve as members of the Working Group, except that such number of members may not be greater than or equal to the number of members appointed under subparagraph (A).(ii)Required membersThe members of the Working Group appointed under clause (i) shall include at least one representative from each of the following:(I)Financial technology companies that provide products or services involving digital assets.(II)Financial firms under the jurisdiction of the Securities and Exchange Commission or the Commodity Futures Trading Commission.(III)Institutions or organizations engaged in academic research or advocacy relating to digital asset use.(IV)Small businesses engaged in financial technology.(V)Investor protection organizations.(VI)Institutions and organizations that support investment in historically-underserved businesses. (C)No compensation for members of the Working Group(i)Federal employee membersAll members of the Working Group appointed under subparagraph (A) shall serve without compensation in addition to that received for their services as officers or employees of the United States.(ii)Non-Federal membersAll members of the Working Group appointed under subparagraph (B) shall serve without compensation. (c)Report(1)In generalNot later than 1 year after the date of the enactment of this section, the Working Group shall submit to the Securities and Exchange Commission, the Commodity Futures Trading Commission, and the relevant committees a report that contains—(A)an analysis of—(i)the legal and regulatory framework and related developments in the United States relating to digital assets, including—(I)the impact that lack of clarity in such framework has on primary and secondary markets in digital assets; and (II)how the domestic legal and regulatory regimes relating to digital assets impact the competitive position of the United States; and(ii)developments in other countries related to digital assets and identification of how these developments impact the competitive position of the United States; and(B)recommendations—(i)for the creation, maintenance, and improvement of primary and secondary markets in digital assets, including for improving the fairness, orderliness, integrity, efficiency, transparency, availability, and efficacy of such markets;(ii)for standards concerning custody, private key management, cybersecurity, and business continuity relating to digital asset intermediaries; and(iii)for best practices to—(I)reduce fraud and manipulation of digital assets in cash, leveraged, and derivatives markets; (II)improve investor protections for participants in such markets; and(III)assist in compliance with anti-money laundering and countering the financing of terrorism obligations under the Bank Secrecy Act.(2)Report limited to SEC and CFTC authoritiesThe analysis and recommendations provided under subparagraphs (A) and (B) of paragraph (1) may only relate to the laws, regulations, and related matters that are under the primary jurisdiction of the Securities and Exchange Commission or the Commodity Futures Trading Commission.(d)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Working Group.(e)Termination(1)In generalThe Working Group shall terminate on the date that is 1 year after the date of the enactment of this section, except that the Chairman of the Securities and Exchange Commission and the Chairman of the Commodity Futures Trading Commission may, jointly, extend the Working Group for a longer period, not to exceed 1 year.(2)Second report in the case of extensionIn the case of an extension of the Working Group under paragraph (1), the Working Group shall, not later than the last day of such extension, submit to the Securities and Exchange Commission, the Commodity Futures Trading Commission, and the relevant committees a report that contains an update to the analysis and recommendations required under subparagraphs (A) and (B) of subsection (c)(1). (f)DefinitionsIn this section:(1)Bank Secrecy ActThe term Bank Secrecy Act means—(A)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b);(B)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.); and(C)subchapter II of chapter 53 of title 31, United States Code.(2)Historically-underserved businessesThe term historically-underserved businesses means women-owned businesses, minority-owned businesses, and rural businesses. (3)Relevant committeesThe term relevant committees means—(A)the Committee on Financial Services of the House of Representatives;(B)the Committee on Banking, Housing, and Urban Affairs of the Senate;(C)the Committee on Agriculture of the House of Representatives; and(D)the Committee on Agriculture, Nutrition, and Forestry of the Senate.(4)Working groupThe term Working Group means the working group established under subsection (a).Passed the House of Representatives April 20, 2021.Cheryl L. Johnson,Clerk.